Title: John Adams to John Jay, 28 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

               Feb 28th 1786.
            
          

          the Arch Bishop of Canterbury, did me the Honour of a Visit
            yesterday and delivered me a Letter a Copy of Which is inclosed with which was inclosed
            a Letter to the Committee. It contains an answer to that which I had the Honour to
            deliver to his Grace at your request. the Bishops desire to be informd of the
            Alterations made by the Convention in the Liturgy you will be so good as to deliver the
            inclosed as directed.
          With Great respect / yours &c &c

          
            
              
            
          
        